141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mitchell Harrell JACKSON, Plaintiff-Appellant,v.Cso CHAVEZ;  Sgt. Cheatham;  Art Rubin, CPO II;  Tom House,Deputy Warden, Defendants-Appellees.
No. 97-16360.D.C. No. CV-93-00669-JET.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Arizona Jack E. Tanner, Senior District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Mitchell Harrell Jackson, an Arizona state prisoner, appeals pro se the district court's summary judgment in favor of prison officials ("defendants") in his 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Jackson contends that defendants were deliberately indifferent to his medical condition, pseudofolliculitis barbae ("PFB"), by ordering him to shave his beard with a razor.  We disagree.


4
To make a § 1983 claim based on a violation of the Eighth Amendment, Jackson must show that defendants acted with deliberate indifference to his serious medical needs.  See Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir.1994).  Because Jackson failed to raise a genuine issue of material fact that defendants were deliberately indifferent to his PFB condition, the district court properly granted summary judgment in favor of defendants.  See id.;  Barnett, 31 F.3d at 815.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3